

117 HR 1950 IH: No Pensions for Corrupt Politicians Act of 2021
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1950IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Ms. Tenney introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 5, United States Code, to provide for the temporary halt in pension payments for Members of Congress sentenced for certain offenses, and for other purposes.1.Short titleThis Act may be cited as the No Pensions for Corrupt Politicians Act of 2021.2.Forfeiture of pension(a)CSRSSection 8332(o) of title 5, United States Code, is amended by adding at the end the following:(7)(A)Subject to subparagraph (B), an individual convicted of an offense described in paragraph (2) shall not, between the date of sentencing and the date of final conviction for such offense, be eligible to receive any payment of an annuity pursuant to the retirement system under this subchapter, except that this sentence applies only to such payments based on service rendered as a Member (irrespective of when rendered).(B)If the conviction of an individual described in subparagraph (A) is held to be invalid, such individual shall receive payments that such individual would have received but for application of subparagraph (A).(C)The provisions of this paragraph only apply to a conviction that occurs after the date of enactment of this paragraph..(b)FERSSection 8411(l) of title 5, United States Code, is amended by adding at the end the following:(7)(A)Subject to subparagraph (B), an individual convicted of an offense described in paragraph (2) shall not, between the date of sentencing and the date of final conviction for such offense, be eligible to receive any payment of an annuity pursuant to the retirement system under this chapter, except that this sentence applies only to such payments based on service rendered as a Member (irrespective of when rendered).(B)If the conviction of an individual described in subparagraph (A) is held to be invalid, such individual shall receive payments that such individual would have received but for application of subparagraph (A).(C)The provisions of this paragraph only apply to a conviction that occurs after the date of enactment of this paragraph..